                                              United States Bankruptcy Court
                                             Middle District of Pennsylvania
In re:                                                                                                     Case No. 15-00415-HWV
Stacey Lynn Williams                                                                                       Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0314-1                  User: AutoDocke                    Page 1 of 1                          Date Rcvd: May 19, 2020
                                      Form ID: fnldec                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 21, 2020.
db             +Stacey Lynn Williams,   222 M Street,   Littlestown, PA 17340-1510

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 21, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 19, 2020 at the address(es) listed below:
              Charles J DeHart, III (Trustee)   TWecf@pamd13trustee.com
              Gary J Imblum   on behalf of Debtor 1 Stacey Lynn Williams gary.imblum@imblumlaw.com,
               gary.imblum@ecf.inforuptcy.com;carol.shay@ecf.inforuptcy.com;sharlene.miller@ecf.inforuptcy.com;b
               ernadette.davis@ecf.inforuptcy.com;gary.j.imblum@ecf.inforuptcy.com;imblumgr82281@notify.bestcase
               .com
              Thomas I Puleo   on behalf of Creditor    United States of America, United States Department of
               Agriculture, Rural Housing Service tpuleo@kmllawgroup.com, bkgroup@kmllawgroup.com
              United States Trustee   ustpregion03.ha.ecf@usdoj.gov
                                                                                             TOTAL: 4




        Case 1:15-bk-00415-HWV Doc 81 Filed 05/21/20 Entered 05/22/20 00:36:08                                                 Desc
                             Imaged Certificate of Notice Page 1 of 2
                          UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF PENNSYLVANIA
In re:


Stacey Lynn Williams,                                       Chapter          13
aka Stacey L. Williams,

                 Debtor 1                                   Case No.         1:15−bk−00415−HWV


Social Security No.:
                             xxx−xx−9005
Employer's Tax I.D. No.:




                                             FINAL DECREE

The estate of the above named debtor(s) has been fully administered and the deposit required by the plan has been
distributed.

IT IS ORDERED THAT:
                                          Charles J DeHart, III (Trustee)

is discharged as trustee of the estate of the above named debtor(s); and the chapter 13 case of the above named
debtor(s) is closed.

Dated: May 19, 2020                                        By the Court,




                                                           Honorable Henry W. Van Eck
                                                           Chief Bankruptcy Judge
                                                           By: RyanEshelman, Deputy Clerk

fnldec (05/18)




   Case 1:15-bk-00415-HWV Doc 81 Filed 05/21/20 Entered 05/22/20 00:36:08                                   Desc
                        Imaged Certificate of Notice Page 2 of 2
